Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Office Action is in response to the Applicant’s reply filed June 27, 2021 to the non-final rejection made on September 2, 2021.
In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims  3, 4, 6, 20 and 21 are allowed. 
Claims 3, 4, 6, 20 and 21 are pending. 
Claims 3, 4, 6, 20 and 21 are cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney J. John T. M. DiMaio on 6/30/2022.
The application has been amended as follows: 

In claim 20, lines 1-7, after consisting essentially of DELETE “1-cyclopropyl-8-methyl-7-[5-methyl-6-(methylamino)-3-pyridyl]-4-oxo-1,4-dihydro-3- quinolinecarboxylic acid and/or a pharmaceutically acceptable salt thereof as an active ingredient at an amount of about 2% by weight; 
stearic acid at an amount of about 2% by weight;
oleyl alcohol at an amount of about 5% by weight;
water at an amount of about 15% by weight;
and INSERT -- 
about 2 wt% of 1-cyclopropyl-8-methyl-7-[5-methyl-6-(methylamino)-3-pyridyl]-4-oxo-1,4-dihydro-3- quinolinecarboxylic acid and/or a pharmaceutically acceptable salt thereof as an active ingredient; 
about 2 wt% of stearic acid;
about 5 wt% of oleyl alcohol;
about 15 wt% of water;  -- .

In claim 20, line 10, after meq/kg or less INSERT -- ,wherein each wt% is with respect to the total weight of the preparation  -- .
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant composition claims are novel. The prior art does not provide a motivation to combine the specific components in the amounts claimed in a composition having the specific pH range  and peroxide value that fall within the scope of the claims. The claimed composition is non-obvious. Thus claims 3, 4, 6, 20 and 21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAYLA SOROUSH/Primary Examiner, Art Unit 1627